Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Title objection is withdrawn given correction of typo in title.
The applicant's arguments filed September 22, 2021 have been fully considered 
but are moot because the arguments do not apply to the references being used in the current rejection. 

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claim 6 is objected to because of the following informality:
“adjacent ones of the leads” should be --adjacent ones of the plurality of leads--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sorimachi (U.S. Publication No. 2017/0338398; hereinafter “Sorimachi”) in view of Greenstein et al. (U.S. Patent No. 5,592,730; hereinafter “Greenstein”).
Regarding claim 1, Sorimachi teaches a backing member comprising: a resin body (Figs. 1-18; Figs. 13-14, 50) comprising a lower surface (Figs. 1-18; Figs. 8-9, surface at 30) and an upper surface (Figs. 1-18; Figs. 8-9, surface at 32) opposite to each other (Figs. 8-9); a plurality of leads (Figs. 1-18; Fig. 7, 20) each of which extends (Figs. 8-9) in a first direction (Figs. 8-9, horizontally) from the lower surface (Figs. 1-18; Figs. 8-9, surface at 30) toward (Figs. 8-9) the upper surface (Figs. 1-18; Figs. 8-9, surface at 32), and that are embedded (Fig. 14) at pitches (Figs. 1-18; Figs. 8-9/14, pitches) 50); and a plurality of insulating spacers (Figs. 1-18; Figs. 8/13, 40a) each of the plurality of insulating spacers (Figs. 1-18; Figs. 8/13, 40) is provided between adjacent ones (Figs. 1-18; Figs. 8/13, 5) of the plurality of leads (Figs. 1-18; Fig. 7, 20) and extends (Fig. 8) in a second direction (Figs. 1-18; Figs. 8-9, vertically) intersecting (Fig. 8) with the first direction (Figs. 1-18; Figs. 8-9, horizontally), and that contact (Figs. 8-9) the plurality of leads (Figs. 1-18; Fig. 7, 20). Sorimachi does not teach the plurality of insulating spacers embedded in a body. 
Greenstein, however, does teach the plurality of insulating spacers (Fig. 11, 74) embedded (Fig. 11) in a body (Fig. 11; [Column 8, lines 10-12] – “…an insulating coating formed by the backing material remains along all external surfaces of the structure 70.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sorimachi to include the features of Greenstein because it would prevent the traces from sagging in the middle thereby improving the stability of the structure. 
Regarding claim 2, Sorimachi as modified teaches the backing member according to claim 1, wherein: each of the plurality of insulating spacers (Figs. 1-18; Figs. 8/13, 40a) comprises a front surface (Figs. 1-18; Figs. 8/13, 40 surface in contact with 5 above) that directly contacts (Figs. 8-9) corresponding ones (Figs. 1-18; Figs. 8/13, 5) of the plurality of leads (Figs. 1-18; Fig. 7, 20), and a back surface (Figs. 1-18; Figs. 8/13, 40 surface in contact with 5 below) that is opposite (Fig. 8) to the front surface (Figs. 1-18; Figs. 8/13, 40 surface in contact with 5 above), and each of the plurality of leads (Figs. 1-18; Fig. 7, 20) comprises a convex portion (Figs. 1-18; Fig. 5, 22) that protrudes outward (Figs. 1-18; Fig. 5) in a third direction (Figs. 1-18; Fig. 5, 22 direction of protrusion) to contact (Fig. 6) a corresponding one (Figs. 8-9/14) of the back surfaces (Figs. 1-18; Figs. 8/13, 40 surface in contact with 5 below), wherein the third direction (Figs. 1-18; Fig. 5, 22 direction of protrusion) intersects (Figs. 5/8) with the first direction (Figs. 1-18; Figs. 8-9, horizontally) and the second direction (Figs. 1-18; Figs. 8-9, vertically).  
Regarding claim 3, Sorimachi as modified teaches the backing member according to claim 2, wherein each of the convex portions (Figs. 1-18; Fig. 5, 22) is shaped like a circle (Fig. 6) when seen (Fig. 6) from the third direction (Figs. 1-18; Fig. 5, 22 direction of protrusion).  
Regarding claim 4, Sorimachi as modified teaches the backing member according to claim 1, wherein the plurality of insulating spacers (Figs. 1-18; Figs. 8/13, 40a) are provided at pitches (Figs. 1-18; Figs. 8-9/13-14, pitches) in the first direction (Figs. 1-18; Figs. 8-9, horizontally).  
Regarding claim 5, Sorimachi as modified teaches the backing member according to claim 1, wherein the plurality of insulating spacers (Figs. 1-18; Figs. 8/13, 40a) are formed of a resin ([0094]).  
Regarding claim 6, Sorimachi teaches an ultrasonic probe comprising: a resin body (Figs. 1-18; Figs. 13-14, 50) comprising a lower surface (Figs. 1-surface at 30) and an upper surface (Figs. 1-18; Figs. 8-9, surface at 32) opposite to each other (Figs. 8-9); a plurality of leads (Figs. 1-18; Fig. 7, 20) each of which extends (Figs. 8-9) in a first direction (Figs. 1-18; Figs. 8-9, horizontally) from the lower surface (Figs. 1-18; Figs. 8-9, surface at 30) toward (Figs. 8-9) the upper surface (Figs. 1-18; Figs. 8-9, surface at 32), and that are embedded (Fig. 14) at pitches (Figs. 1-18; Figs. 8-9/14, pitches) in the resin body (Figs. 1-18; Figs. 13-14, 50); a plurality of insulating spacers (Figs. 1-18; Figs. 8/13, 40a) each of the plurality of insulating spacers (Figs. 1-18; Figs. 8/13, 40a) is provided between adjacent ones (Figs. 1-18; Figs. 8/13, 5) of the plurality of leads (Figs. 1-18; Fig. 7, 20) and extends (Fig. 8) in a second direction (Figs. 1-18; Figs. 8-9, vertically) intersecting (Fig. 8) with the first direction (Figs. 1-18; Figs. 8-9, horizontally), and that contact (Figs. 8-9) the plurality of leads (Figs. 1-18; Fig. 7, 20); and a plurality of piezoelectric elements ([0127]) each of which is arranged on ([0127]) the upper surface (Figs. 1-18; Figs. 8-9, surface at 32) and connected (Figs. 8-9) to a corresponding one ([0127]) of the plurality of leads (Figs. 1-18; Fig. 7, 20) exposed (Figs. 8-9/14) in the upper surface (Figs. 1-18; Figs. 8-9, surface at 32). Sorimachi does not teach the plurality of insulating spacers embedded in a body. 
Greenstein, however, does teach the plurality of insulating spacers (Fig. 11, 74) embedded (Fig. 11) in a body (Fig. 11; [Column 8, lines 10-12] – “…an insulating coating formed by the backing material remains along all external surfaces of the structure 70.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837